TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-19-00056-CR



                                 Don Roberto Brown, Appellant

                                                  v.

                                   The State of Texas, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
        NO. 07-1284-K368, HONORABLE BURT CARNES, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Don Roberto Brown filed a notice of appeal attempting to challenge the district

court’s order denying Brown’s pro se “Motion to Rescind the Original Judgment of Conviction and

Delete Affirmative Finding of a Deadly Weapon.” This was in substance a motion for judgment

nunc pro tunc, seeking to correct what Brown perceived as clerical errors in his judgment of

conviction. See Blanton v. State, 369 S.W.3d 894, 897-98 (Tex. Crim. App. 2012); see also Aleman

v. State, No. 03-14-00576-CR, 2014 Tex. App. LEXIS 11790, at *1 (Tex. App.—Austin

Oct. 29, 2014, no pet.) (mem. op., not designated for publication) (considering similar pro se motion

to correct judgment as motion for judgment nunc pro tunc).

               “The standard for determining jurisdiction is . . . whether the appeal is authorized by

law.” Abbott v. State, 271 S.W.3d 694, 696-97 (Tex. Crim. App. 2008); see Tex. Code Crim. Proc.

art. 44.02 (addressing defendants’ appeals in criminal cases); Tex. R. App. P. 25.2(a)(2) (authorizing
appeals from “judgment of guilt or other appealable order”). There is no such grant of jurisdiction

for this appeal from the district court’s order denying a post-conviction motion for judgment nunc

pro tunc. See Abbott, 271 S.W.3d at 696-97; see also Aleman, 2014 Tex. App. LEXIS 11790, at

*1-2 (dismissing appeal for want of jurisdiction because order denying motion for judgment nunc

pro tunc was not appealable); Suarez v. State, No. 03-14-00477-CR, 2014 Tex. App. LEXIS 10635,

at *1 (Tex. App.—Austin Sept. 25, 2014, pet. ref’d, untimely filed) (mem. op., not designated for

publication) (same).

               Accordingly, we dismiss this appeal for want of jurisdiction. See Tex. R. App.

P. 43.2(f).




                                             Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Kelly and Smith

Dismissed for Want of Jurisdiction

Filed: March 6, 2019

Do Not Publish




                                                2